DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Per amendment dated 1/5/22, claims 1-19 are currently pending in the application.

Applicant’s election of Group II invention (claims 8-17) in the reply filed on 1/5/22 is acknowledged. It is noted that in the restriction requirement dated 11/9/22, Groups (III) and (IV) were both identified as including claim 18. Group IV, drawn to an impact copolymer, should have listed claim 19 and Examiner regrets the inadvertent error in the grouping of claims. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)), and made FINAL. Claim 1-7, 18 and 19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.

Claim Objection
Claims 8, 9 and 14 are objected to because of the following:
Claim 1 recites the limitation “melt flow rate of at least 20 g/10min” and all the limitations of the homopolypropylene from claim 1 are incorporated into claim 8. It is noted that the melt flow rate (MFR) in general is a parameter that is dependent on the load and temperature at which it is measured. Although the limitation does not rise to the level of indefiniteness under 112(b), in view of the specification which discloses a load of 2.16 kg at 230oC (PGPUB-[0117]), Applicants may amend claim 1 to recite the measurement conditions for completion.

Claim 14 recites an Izod impact (23oC) of at least 4 kJ/m2. The limitation may be amended by reciting “Izod impact strength” for completion, as supported by the specification (PGPUB-[0145]).
Appropriate corrections and/or clarifications are required.

Claim Interpretation
Claim 8 is drawn to an impact copolymer comprising the “homopolypropylene” of claim 1, and a “propylene--olefin copolymer”. For the purpose of examination, all the limitations of the homopolypropylene from claim 1 are incorporated into claim 8.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation “wherein the propylene--olefin copolymer comprises within a range from 30 wt% to 50 wt% -olefin derived units by weight of the impact copolymer”, which renders the claim indefinite. According to claim 8, a propylene--olefin -olefin copolymer amount in claim 8 is 30 wt.% of the impact copolymer, and given that the propylene--olefin copolymer would necessarily include units derived from propylene and -olefin monomers, it is not clear how the content of -olefin derived units can 30 wt.% to 50 wt.% by weight of the impact copolymer. For the purpose of examination, in light of the specification (page 24, lines 25-28), Examiner interprets the limitation to mean 30 wt.% to 50 wt.% -olefin derived units by weight of the propylene--olefin copolymer.

Claim Rejections - 35 USC § 102 and 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 8, 11, 13. 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sakai et al. (US 2002/0058741 A1).
Sakai teaches a resin composition comprising an elastomeric component (a) and a crystalline polypropylene component (b) having a molecular weight distribution, expressed as weight-average molecular weight/number-average molecular weight, determined by gel permeation chromatography (GPC), (Mw/Mn) of 9 or higher, a molecular weight distribution expressed by z-average molecular weight/weight-average molecular weight (Mz/Mw) of 8 or higher, wherein the elastomeric component (b) may be an ethylene/-olefin random copolymer (A-2), such as a copolymer of ethylene and propylene [0007-0026, 0081]. 
Example Y-1 in Sakai is drawn to a crystalline polypropylene (ethylene content = 0, reads on homopolypropylene), having a MFR of range 60 g/10min (at [sic]23oC and 2100g load), Mw/Mn of 11.0 and Mz/Mw of 10.2, and a wt.% of 23oC p-xylene soluble component content of 0 (Table 2). Disclosed Example 1 (TABLE 4) is drawn to a resin composition comprising crystalline polypropylene Y-1, and 30 wt.% of an elastomer X-1, i.e. an ethylene-propylene copolymer (reads on propylene--olefin copolymer, ethylene =-olefin). It is noted that according to page 1, line 26 of the instant specification, the xylene soluble fraction is synonymous with atactic polypropylene, and the crystalline polypropylene Y-1 of Example 1 has 0 wt.% of 23oC p-xylene soluble component. Thus, the compositional limitations as set forth in the body of claim 8 (i.e. incorporating the limitations of homopolypropylene from claim 1) are met by Sakai et al., and Sakai’s composition must inherently be impact resistant. With regard to the preamble “An impact copolymer” of claim 8, noting that the transitional phrase “comprising” in the claim is open ended to other unrecited components, the preamble is not seen to result in any structural/compositional difference between the instantly claimed invention and a composition within the scope of Sakai et al., and hence the preamble fails to limit the claim. MPEP 2111.02.
With regard to claim 11, Sakai teaches Example 1 comprising an ethylene-propylene copolymer (X-1), i.e. ethylene=-olefin (TABLEs 1, 4).
With regard to claim 13, the composition of Saito’s Example 1 comprising polypropylene homopolymer and an ethylene-propylene random copolymer (X-1) has a flexural modulus (FM) of 1850 MPa (TABLEs 1, 4, 6).
With regard to claims 15-17, although Sakai does not teach a product obtained by the claimed process format, product claims that recite processes by which the products are obtained are product-by-process claims. Sakai teaches a product comprising a polypropylene homopolymer and an ethylene-propylene random copolymer and meets the compositional limitations of claim 8. Although Sakai’s product is obtained by a process that differs from that of the claimed invention, the patentability of a product claim rests on the product formed, not on the method by which it is produced. Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. See In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983).
In light of above, presently cited claims are anticipated by the reference.

Claims 9, 10, 12, 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Sakai et al. (US 2002/0058741 A1).
The discussion on Sakai from paragraphs 12-16 above is incorporated herein by reference.
Sakai fails to teach a composition comprising a propylene--olefin copolymer comprising -olefin content derived units in the range of 30 wt.% to 50wt.% (claim 9), a  propylene--olefin copolymer having claimed intrinsic viscosity (claim 10), a propylene--olefin copolymer having 3 wt.% or less of a crystalline portion (claim 12), and an impact copolymer having Izod impact of at least 4 kJ/m2 (claim 14), in one single embodiment as in the claimed invention.
At the outset, it is noted that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). See MPEP § 2144.05.
With regard to claim 9, the general disclosure to Sakai teaches that an ethylene--olefin random copolymer (A-2) may have an ethylene--olefin mole ratio in the range of 95/5-60/40 [0082]. The calculated wt.% of ethylene and propylene units in an ethylene-propylene copolymer with 60 mole% ethylene and 40 mole% propylene are each 50 wt.% and meets the limitation of claim 9 (i.e. propylene mol. wt. =42.081, ethylene mol. wt.=28.053, approx. calc. wt.% propylene=(0.40x42.081) x100/(0.40x42.081+0.60x28.053)=50, approx.. calc. wt.% ethylene=(0.60x42.081)x100/(0.40x42.081+0.60x28.053)=50). 
With regard to claim 10, Sakai teaches an elastomeric constituent (i.e. ethylene-propylene copolymer) as having an intrinsic viscosity of 0.1-5 dl/g [0020].
With regard to claims 12 and 14, Sakai teaches an elastomeric propylene random copolymer having 100 wt.% p-xylene solubility, and an Izod impact strength (as determined by JIS K 7110) of 650 J/m (TABLEs 1, 4 and 6). 
It would have been obvious to one of ordinary skill in the art, as of the effective filing date of the claimed invention, to prepare a composition comprising homopolypropylene and ethylene-propylene copolymer, having an ethylene content, i.e. -olefin content, or an intrinsic viscosity within the scope of claimed invention (claims 9, 10). Additionally, a skilled artisan would reasonably expect the crystallinity of Sakai’s elastomeric ethylene-propylene random copolymer having 100% solubility in p-xylene at 230oC to have a low crystallinity of 3 wt.% or less, absent evidence to the contrary (claim 12). Regarding claim 14, given that Sakai’s Example 1 meets the compositional limitations of claim 8, a skilled artisan would reasonably expect the composition to have an Izod impact strength of at least 4 kJ/m2, absent evidence to the contrary (claim 14). As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons. In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972). With regard to product-by-process claims 15-17, given that Sakai’s product meets the compositional limitations of claim 8, a skilled artisan would reasonably expect Sakai’s product, although not obtained by the claimed process, to be same as that of the claimed invention, absent evidence to the contrary. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 8-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4-14 of copending Application No. 16/624,630 (reference application, amdt. dated 2/14/22, published as US 2020/0131353 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because copending claims 1, 5-7 are as follows:

    PNG
    media_image1.png
    402
    949
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    512
    1243
    media_image2.png
    Greyscale

Thus, polypropylene of copending claim 1 (reads on impact copolymer) comprises a homopolypropylene having MFR of 30 g/10 min to 200 g/10min, and 2 wt.% to 40 wt.% of a propylene--olefin copolymer comprising 30 wt% to 50 wt% -olefin derived units by weight of the propylene--olefin copolymer, and the copolymer amount overlaps substantially with the instantly claimed range of 2 wt.% to 30 wt.%. 
Copending claims are silent with regard to Mw/Mn and Mw/Mw ratios of the and the atatcic polypropylene content of the homopolypropylene.
As stated in paragraph 14 above, where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.
Copending 6 recites a lower limit of Mz of the homopolypropylene of at least 1,100 kg/mole. Further, those portions of the specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in an application defines an obvious variation of an invention claimed in the patent. In re Vogel, 422 F.2d 438,164 USPQ 619,622 (CCPA 1970). In this regard, according to copending specification (PGPUB-[0078]), the Mz of the homopolypropylene is at least 1,100 kg/mole and up to 4,500kg/mole. Based on the disclosed Mz range, the Mz/Mn ratio of 70 to 160 of copending claim 7 and Mw range of 150,000 g/mole to 400,000g/mole of copending claim 5, the calculated range of Mz/Mw of the homopolypropylene is 2.75 to 40, and the calculated range of Mw/Mn ratio is 2.33 to 58.18, i.e. ranges overlap with claimed ranges. Additionally, copending claim 11 discloses a process by which the prolyproplylene of copending claim 1 is prepared is substantially the same as the process disclosed in instant claim 15. Thus, it would have been obvious to one of ordinary skill in the art, as of the effective filing date of the claimed invention, to prepare a polypropylene of copending claims comprising a homopolypropylene having a Mw/Mn and Mz/Mw ratio within the claimed range, and a propylene--olefin copolymer in an amount within the claimed range, by a process of copending claim 11, and reasonably expect the homopolypropylene to have the claimed atactic polypropylene content of less than 1.1 wt.% based on the wt. of homopolypropylene and atatctic polypropylene, absent evidence to the contrary (obviates claim 8).
With regard to claim regard to claims 9 and 10, copending claim 1 recites a range from 30 wt % to 50 wt % of -olefin derived units by weight of the propylene--olefin copolymer, and the propylene--olefin copolymer having an intrinsic viscosity within the range from 4 to 9 dL/g.
With regard to claim 11, copending claim 4 meets the claimed limitation.
With regard to claim 12, copending claim 1 meets the claimed limitation.
With regard to claims 13 and 14, copending claims 9 and 10 recite the lower limit of at least 1400 Mpa and 3 KJ/m2, respectively, i.e. the upper limits are open ended and would encompass at least 1500 Mpa and 4 KJ/m2. Moreover, according to the copending specification, the ICPs have a flexural modulus of at least 1400, to 2000 MPa, and an Izod impact of at least 3 up to 6 KJ/m2 [0079].
With regard to claim 15-17, copending claims 11-13 meets the claimed limitations.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Marin et al. (US 7,514,509 B2), Hafner et al. (US 2016/0115258 A1) and Jiang et al. (US 2010/0152382 A1), while teaching polypropylene homopolymers and compositions thereof, fail to meet the claimed limitation drawn to Mw/Mn, Mz/Mw, MFR and/or atactic polypropylene content of the polypropylene homopolymer of the claimed invention.
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to Satya Sastri at (571) 272 1112. The examiner can be reached
9AM-5.30PM on weekdays, except Wednesday. If attempts to reach the examiner by telephone
are unsuccessful, the examiner's supervisor, Gwendolyn Blackwell can be reached at (571)-272-
5772. The fax phone number for the organization where this application or proceeding is
assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications
may be obtained from either Private PAIR or Public PAIR. Status information for unpublished
applications is available through Private PAIR only. For more information about the PAIR
system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to
the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-
free). If you would like assistance from a USPTO Customer Service Representative or access to
the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-
1000.

/Satya B Sastri/
Primary Examiner, Art Unit 1762












Claim XX are rejected under 35 U.S.C. 103 as being unpatentable over Sakai et al. (US 2002/0058741 A1).
Sakai teaches a resin composition comprising an elastomeric component (a) and a crystalline polypropylene component (b) having a molecular weight distribution, expressed as weight-average molecular weight/number-average molecular weight, determined by gel permeation chromatography (GPC), (Mw/Mn) of 9 or higher, a molecular weight distribution expressed by z-average molecular weight/weight-average molecular weight (Mz/Mw) of 8 or higher, wherein the elastomeric component (b) may be an ethylene/-olefin random copolymer (A-2), such as a copolymer of ethylene and propylene [0007-0026, 0081]. 
Disclosed reference example Y-1 of crystalline polypropylene (ethylene content = 0, i.e. a homopolymer) has a MFR of 60 g/10 min at [sic]23oC and 2100 g load (Table 2) and per reference claim 6, crystalline polypropylene may have MFR ranging 1-100g/min at 230oC and 2100g load. Disclosed resin composition of Example 1 in Table 4 is drawn to a resin composition comprising crystalline polypropylene Y-e, and 30 wt.% of an elastomer X-1 (ethylene-propylene copolymer. reads on propylene--olefin copolymer)

 and polypropylene constituent (b1) having an isotactic pentad proportion (mmmm) of 97% or higher, a molecular weight distribution expressed by weight-average molecular weight/number-average molecular weight (Mw/Mn), determined by gel permeation chromatography (GPC), of 6 or higher and a molecular weight distribution expressed by z-average molecular weight/weight-average molecular weight (Mz/Mw) of 6 or higher and 
[0014] the component (c) insoluble in paraxylene of 135.degree. C. is composed substantially of a filler (c1). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. XXX

Any inquiry concerning this communication or earlier communications from the
examiner should be directed to Satya Sastri at (571) 272 1112. The examiner can be reached
9AM-5.30PM on weekdays, except Wednesday. If attempts to reach the examiner by telephone
are unsuccessful, the examiner's supervisor, Gwendolyn Blackwell can be reached at (571)-272-
5772. The fax phone number for the organization where this application or proceeding is
assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications
may be obtained from either Private PAIR or Public PAIR. Status information for unpublished
applications is available through Private PAIR only. For more information about the PAIR
system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to
the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-
free). If you would like assistance from a USPTO Customer Service Representative or access to
the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-
1000.

/Satya B Sastri/
Primary Examiner, Art Unit 1762